      Case 2:16-cv-02138-DGC Document 395 Filed 04/15/21 Page 1 of 3




 1   Mark D Samson
     KELLER ROHRBACK L.L.P.
 2   3101 N Central Ave., Ste. 900
     Phoenix, AZ 85012-2600
 3   Telephone: (602) 230-6323
     Facsimile: (602) 248-2822
 4   Email: msamson@kellerrohrback.com
 5   Lynn Lincoln Sarko (Pro Hac Vice)
 6   Gretchen Freeman Cappio (Pro Hac Vice)
     KELLER ROHRBACK L.L.P.
 7   1201 Third Ave., Ste. 3200
     Seattle, WA 98101
 8   Telephone: (206) 623-1900
     Facsimile: (206) 623-3384
 9   Email: lsarko@kellerrohrback.com
10   Michael W. Sobol (Pro Hac Vice)
     Roger N. Heller (Pro Hac Vice)
11   Melissa Gardner (Pro Hac Vice)
12   LIEFF CABRASER HEIMANN
     & BERNSTEIN, LLP
13   275 Battery Street, 29th Floor
     San Francisco, CA 94111-3339
14   Telephone: (415) 956-1000
     Facsimile: (415) 956-1008
15   Email: msobol@lchb.com
     Email: rheller@lchb.com
16   Email: mgardner@lchb.com
17   Interim Co-Lead Plaintiffs’ Counsel
18
                            UNITED STATES DISTRICT COURT
19
                                  DISTRICT OF ARIZONA
20
21   In re:                                   No. 2:16-cv-2138-DGC

22     Arizona THERANOS, INC. Litigation,     (Consolidated with)
                                              No. 2:16-cv-2373-DGC
23                                            No. 2:16-cv-2660-DGC
24                                            No. 2:16-cv-2775-DGC
                                                                -and-
25                                            No. 2:16-cv-3599-DGC
26
                                              NOTICE OF WITHDRAWAL OF
27                                            PLAINTIFFS’ COUNSEL TANYA
                                              KORKHOV
28


                                              1
      Case 2:16-cv-02138-DGC Document 395 Filed 04/15/21 Page 2 of 3




 1         Plaintiffs hereby give notice that Tanya Korkhov hereby withdraws her

 2   appearance as one of the attorneys of record for the plaintiffs in this action. Plaintiffs

 3   continue to be represented in this litigation by Keller Rohrback L.L.P. and Lieff Cabraser

 4   Heimann & Bernstein LLP.

 5
 6         DATED this 15th day of April, 2021.

 7                                    KELLER ROHRBACK L.L.P.
 8
 9                                    By s/ Tanya Korkhov
                                         Mark D Samson
10                                       3101 N Central Ave., Ste. 900
11                                       Phoenix, AZ 85012-2600
                                         Telephone: (602) 230-6323
12                                       Facsimile: (602) 248-2822Email:
13                                       msamson@kellerrohrback.com

14                                        Attorney for Plaintiffs
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 2
      Case 2:16-cv-02138-DGC Document 395 Filed 04/15/21 Page 3 of 3




 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on April 15, 2021, I electronically transmitted the foregoing
 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
     Notice of Electronic Filing to all CM/ECF registrants.
 4
                                       s/ Leslie Nims
 5
                                       Leslie Nims
 6
                                            4827-6708-0934, v. 1

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  3
